Citation Nr: 1212201	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ear sensorineural hearing loss.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to an initial rating greater than 20 percent for intervertebral disc syndrome of the cervical spine.  

5.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran, who is also the appellant, served in the Army National Guard from March 1987 to April 2003 with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   In this case, the Veteran claims he has not worked since July 2009 due to frequent absenteeism attributable to his service connected disabilities.  He claims he is seeking vocational rehabilitation.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record here.

The case was brought before the Board in June 2010, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the veteran in the development of his claims, to include affording him a VA examination. The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the Veteran originally claimed entitlement to service connection for bilateral sensorineural hearing loss.  After the June 2010 Board remand, however, the RO granted entitlement to service connection for left ear hearing loss in a May 2011 rating decision.  This aspect of the Veteran's appeal, therefore, is no longer before the Board because the Veteran has already obtained the maximum benefit available.  In contrast, the Board retains jurisdiction of the issue seeking entitlement to service connection for right ear hearing loss.  

The right shoulder, neck and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The RO will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of right ear sensorineural hearing loss.

2.  The Veteran's hepatitis C is not related to a disease or injury in military service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed right ear sensorineural hearing loss was not incurred in or aggravated by active service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307. 3.309 (2011).

2.  The Veteran's hepatitis C was not incurred in or aggravated by any incident of his active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 and 3.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

VA's Duty to Assist/Notify

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by correspondence sent to the Veteran in August 2004 and October 2008.  The claims were readjudicated, most recently in the September 2011 supplemental statement of the case.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The Board notes the Veteran referenced chiropractic treatment (not currently of record) during his July 2010 VA examination.  These records were described as related to the Veteran's neck disability and, therefore, there is no prejudice in deciding the service connection claims on appeal here.  Chiropractic treatment records are irrelevant with regard to the hepatitis C and hearing loss claims on appeal here and, therefore, the Board finds no prejudice in deciding the claims. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO provided the Veteran appropriate VA examinations in 2010 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed conditions may be associated with the Veteran's military service.  This is discussed in more detail below.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claims.  

Service Connection

The Veteran served a lengthy period in the Army National Guard with various periods of "drill" duty (i.e., active duty for training (ACDUTRA)) from March 1987 to April 2003.  Exact dates are not completely recorded in the record, but the Veteran had anywhere from 15 days to 98 days of ACDUTRA per year during his time in the National Guard.  

The Veteran claims his disabilities are related to injuries sustained during his periods of ACDUTRA.  To the extent any of the Veteran's alleged disabilities were sustained outside of his active duty period, however, the Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. 

To establish status as a "veteran" based upon a period of active duty for training (ACDUTRA), a claimant must establish that he was disabled from a disease or injury incurred or aggravated in line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a veteran may have established status as a "veteran" for purposes of other periods of service does not obviate the need to establish that the claimant is also a "veteran" for purposes of the period of ACDUTRA where the claim for benefits is premised on that period of ACDUTRA.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

The claimant in this case is a "veteran" based on any active duty training periods while he was in the National Guard through April 2003.  Therefore, he is entitled to "veteran" status and the full benefit of VA resources for any compensation claim based on those periods of service.  However, to the extent any of his claims are not based on those periods of service, but on his period of inactive service, the claims must fail.  In order for the appellant to achieve "veteran" status and be eligible for service connection for disability claimed during her inactive service, the record must establish that she was disabled during active duty for training due to a disease or injury incurred or aggravated in the line of duty or she was disabled from an injury incurred or aggravated during inactive duty training.  See Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Again, the Veteran claims his disabilities are related to injuries or incidents occurring during his military service.  The Veteran concedes, however, that he also sustained injuries outside of his active service dates.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran's service only consists of ACDUTRA and, therefore, regulations dealing with presumptive service connection are inapplicable here.  See Smith v. Shineski, 24 Vet. App. 40, 47 (2010) (holding a claimant whose claim is based on a period of ACDUTRA or INACDUTRA can never be entitled to the presumption of service connection). 

The Board also notes that generally a veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The presumption of soundness, however, does not apply to a claimant who had only ACDUTRA and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).

In this case, as explained above, the Veteran's military records do not confirm any specific period of active duty.  Rather, the Veteran was part of the National Guard from March 1987 to April 2003 with "drill" duty ranging from 15 days to 98 days per year.  The Veteran's claims here are based solely on periods of ACDUTRA and, therefore, the Veteran is not entitled to any service connection presumptions or the presumption of soundness.

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Right Ear Hearing Loss

The Veteran claims he has right ear hearing loss as a result of his ACDUTRA duties as a combat engineer exposing him to acoustic trauma.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, while his military records confirm the Veteran's MOS as a combat engineer, this claim is complicated by the fact that during the years the Veteran had ACDUTRA in the National Guard, he also worked in construction during inactive duty.  The Veteran also concedes he never was engaged in combat, but was exposed to acoustic trauma on drills.  

The Veteran's service treatment records, moreover, reflect significant fluctuations in acoustic hearing acuity.  The Veteran's March 1987 entrance examination reflected hearing acuity within normal limits.  In January 1992, in contrast, hearing acuity for the right ear reflected high-frequency loss.  Specifically:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
25
75

Similarly, in April 2001, the Veteran's hearing acuity was measured as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
5
10
75
75

Indeed, the April 2001 findings are consistent with a hearing loss "disability" as defined in the regulations.  38 C.F.R. § 3.385.  The crucial inquiry here, then, is whether the Veteran currently has right ear hearing loss attributable to his ACDUTRA noise exposure versus non-military noise exposure.  The Board concludes he does not. 

Post-service treatment records are largely silent as to any continued complaints, treatment or diagnoses of any hearing loss. 

The Board previously remanded the claim to afford the Veteran a VA audiological examination.  The Veteran was afforded a VA audiological examination in July 2010 where the Veteran's pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
20

While the examiner noted the Veteran's military history and claimed acoustic trauma exposure, ultimately, the examiner opined that the Veteran has "normal hearing in the right ear...."  As such, a specific opinion with regard to etiology was not rendered.

The VA examination results are persuasive.  It is based on clinical tests and an extensive review of the C-file.  Aside from the 2001 in-service audiogram, no evidence confirms the Veteran has right ear hearing loss for VA compensation purposes.  Indeed, the most recent medical evidence is to the contrary.  

In short, the Veteran has never actually been diagnosed with hearing loss in his right ear.  Service connection requires first and foremost medical evidence of a current diagnosis.  See Hickson, 12 Vet. App. at 253.  Such evidence is lacking here.  Indeed, the most recent medical evidence specifically found right ear hearing to be within normal limits.  As such, the Board concludes service connection is not warranted.

Hepatitis C

The Veteran claims he incurred hepatitis C as a result of in-service "air-gun" inoculations.  

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  Veterans Benefits Administration Letter 211B (98-110) November 30, 1998.  

Aside from the in-service inoculations, the Veteran denies exposure to any other risk factor for hepatitis C in or out of the military.  Indeed, the Veteran filled out a risk factor questionnaire in January 2004 and specifically denied the use of intravenous drugs, intranasal cocaine, having any tattoos or any other risk factor.  

In contrast, medical records clearly show the Veteran in fact had a lengthy intravenous drug habit as a teenager, prior to his military service.  Aside from the questionnaire, the Veteran has conceded to medical examiners to marijuana and cocaine use and in fact was medically treated for his substance abuse.  Also noteworthy, many examiners have also noted the Veteran's large tattoo on his upper back showing an Army donkey kicking a Marine mule.  He also has tattoos on right shoulder of the names of his children.  In light of the disparity, the Board does not find the Veteran's statements credible.  

The Veteran's service treatment records note a positive hepatitis C test in April 2001.  Private treatment records suggest the diagnosis was rendered years prior, in the 1990s.  Private treatment records also indicate the Veteran was diagnosed with jaundice and hepatitis A in 1987, prior to enlistment in the National Guard.  The Veteran was also prescribed a 48-week course treatment for hepatitis, but it was stopped after the Veteran's condition did not improve.  

Since separation from the National Guard, the Veteran's hepatitis C continues to be treated and monitored.  As indicated above, private treatment records note the Veteran's lengthy intravenous drug habit as a teenager.  The Veteran's private physician, Dr. Larson, opined in October 2003 that the Veteran's hepatitis C was diagnosed in the early 1990s, but in light of his teenage drug habit he "likely" had the virus "for over 20 years."  

The Board previously remanded this claim to afford the Veteran a VA examination.  The Veteran was afforded a VA examination in July 2010 where the examiner essentially agreed with Dr. Larson's opinion.  The Veteran at that time claimed he did not used intravenous drugs until five years ago (2005).  Rather, as a teenager he smoked cocaine and marijuana, but did not snort or inject them.  Even so, the examiner opined that the Veteran's hepatitis C, which was not officially diagnosed until 1999, was not likely secondary to military immunization guns, but more likely due to his drug use.  The examiner further noted the Veteran had hepatitis A and jaundice prior to enlistment into the military and likely incurred hepatitis C at the same time.

The examiner provided additional rationale for the opinion in a June 2011 addendum.  Upon reviewing the entire claims file, the examiner again indicated that risks associated with inoculations are minuscule compared to IV drug use or intranasal drug use.  Although he denied pre-service IV drugs, the Veteran clearly had infectious hepatitis during high school prior to his military service, and likely also had hepatitis C at that time.  The examiner cited to medical literature and his over forty years of medical practice in justifying the opinion.  In short, the examiner found the Veteran's use of "recreational chemicals" the most likely factor in the Veteran developing hepatitis C. 

The Board finds the examiner's opinion persuasive because it is based on clinical tests and a complete review of the C-file.  Indeed, even the Veteran's own private physician believes the Veteran's hepatitis C was contracted due to factors unrelated to his military service. 

The Board has considered the Veteran's statements, but finds the Veteran to be an unreliable historian.  That is, while he has denied the use of pre-service IV and intranasal drug use at times, at other times, he concedes pre-service IV and intranasal drug use.  The Veteran clearly had risk factors he specifically denied on his January 2004 hepatitis C risk factor questionnaire.  In light of his conflicting statements, the Board finds his statements simply not credible.  Thus, the medical evidence has been assigned more probative weight here.

The medical evidence shows the Veteran had a diagnosis of Hepatitis A and jaundice prior to enlisting in the National Guard.  While his diagnosis of Hepatitis C occurred while in the National Guard, there is no medical evidence indicating the disease was incurred during a period of ACDUTRA.  Indeed, there is evidence to the contrary. 

Specifically, the July 2010 VA examiner opined in both the 2010 opinion and 2011 addendum that while the Veteran may have been exposed to a hepatitis risk factor once in the military via immunizations, that risk is minuscule compared to the risk of ongoing intranasal and intravenous drug use.  The VA examiner also found significant the Veteran's pre-service diagnosis of hepatitis A and jaundice.  In light of the pre-service diagnosis coupled with the Veteran's teenage drug habit, the VA examiner and the Veteran's own private physician opined the Veteran likely incurred hepatitis C at some point prior to his military service.  In any case, no medical professional has ever associated the Veteran's hepatitis C with a period of his ACDUTRA.  Again, there is compelling and persuasive evidence to the contrary.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for right ear sensorineural hearing loss is denied.

Entitlement to service connection for hepatitis C is denied.


REMAND

Right Shoulder

The Veteran claims he injured his right shoulder during a tank injury in June 1999, while on ACDUTRA. He indicates while on ACDUTRA, he drove the tank into an unseen ditch and hit his head on the door hatch.  

The Veteran concedes, however, that he also suffered an occupational injury in 1998 where he injured his right shoulder hanging dry wall on a construction job.  This injury is not related to his military service.

The Veteran claims both injuries occurred during his military service and, therefore, regardless of which specific injury caused his right shoulder disability, his current right shoulder problems are service-related.  

As explained above, however, the Veteran's service consists only of various days of ACDUTRA during his years on the National Guard.  When not on ACDUTRA, the Veteran worked a civilian job.  Thus, VA compensation may only be awarded for diseases or injuries incurred or aggravated in the line of duty during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d).  

Accordingly, the Veteran's 1998 occupational injury cannot be considered an "in-service injury."

On the other hand, the Veteran's service treatment records confirm the June 1999 in-service incident.  At that time, however, the Veteran complained of headaches and radiating neck pain.  A specific right shoulder injury is not noted, but again the Veteran did complain of "radiating" neck pain.  A line of duty determination was made in June 1999 concluding the injury occurred in the line of duty and was not due to the Veteran's own willful misconduct.  The record also confirms the Veteran's occupational injury in 1998.  

Since that time, the Veteran has undergone a right shoulder arthroscopic surgery for rotator cuff repair.  

The Veteran was afforded a VA examination in July 2010 where the examiner outlined the Veteran's military and non-military history.  The examiner did not find any objective evidence relating the Veteran's current right shoulder symptoms to his service-connected neck disability.  With regard to etiology, however, the examiner opined that it simply was undeterminable whether the Veteran's arthroscopic surgery and residuals thereof are due to the 1999 military injury or the 1998 non-military injury.  

The Veteran told the examiner at that time that the 1998 occupational injury resulted in a monetary award for his right shoulder.  Presumably, the Veteran may have been awarded workers compensation for the right shoulder injury.  The RO should make efforts to obtain any and all records associated with the workers compensation claim.  Thereafter, a new VA examination should be afforded to the Veteran.

Increased Rating for the Cervical Spine and TDIU

The Veteran claims his neck disability is worse than currently rated.  The Veteran was last afforded a VA examination related to his neck in July 2010, nearly two years ago.  

At that time, the Veteran told the July 2010 VA examiner he was going to start chiropractic treatment later the same day.  These chiropractic treatment records are not currently of record.  The RO should make efforts to obtain these records and any other records not currently of record to ensure the file is complete.

As noted in the Introduction, the Veteran has also indicated he has not worked since 2009 due to frequent absenteeism related to his service-connected disabilities; a claim of TDIU is inferred in this case.  See Rice, 22 Vet. App. 447.  The Veteran also indicated he may be obtaining assistance from Vocational Rehabilitation.  Any related records should be obtained.  

The TDIU claim is "inextricably intertwined" with the increased rating claim.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the RO is advised that this issue must be adjudicated after full development and adjudication of the Veteran's spine and right shoulder claims.  

In a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disabilities has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

The RO should also take this opportunity to obtain any identified treatment records not currently of record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding his TDIU claim.  

2.  Ask the Veteran to identify all medical care providers who treated him for his cervical spine and right shoulder claims since service.  After securing the necessary release, the RO should obtain these records.

3.  Obtain any Vocational Rehabilitation records and associate them with the claims folder.  

4.  Contact the appropriate state agency for the purpose of obtaining a copy of any decision(s) and all medical records relied upon in conjunction with the Veteran's claim(s) and award(s) of Worker's Compensation benefits.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

5.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate VA orthopedic examination for the claimed right shoulder disorder to determine the extent and likely etiology of any conditions found.  The claims folder should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should specifically opine whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed right shoulder disorder is due to the June 1999 in-service tank injury versus the 1998 non-military related occupational injury or due to any other incident of his military service. 

The examiner is asked to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Any conflicting opinion, to include the July 2010 VA examination, should be reconciled.

6.  After completion of the foregoing, the schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, (residuals, closed head injury, with headaches, evaluated as 40 percent disabling; residuals, head injury, with cervical injury with disc disease, 20 percent; cognitive disorder, 10 percent; and left ear hearing loss, noncompensable) either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

7.  After the above is complete, readjudicate the Veteran's issues remaining on appeal.  If these claims remain denied, provide the Veteran and his representative a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


